 

Case 5:20-cv-06546-JMG Document 2 Filed 01/07/21 Page 1of4

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

SECURITIES AND EXCHANGE COMMISSION, :

Plaintiff,
Vv.

TODAY’S GROWTH CONSULTANT, INC.
(dba THE INCOME STORE)

and
KENNETH D. COURTRIGHT, II,

Defendants.

 

MELANIE E. DAMIAN, AS RECEIVER OF
TODAY’S GROWTH CONSULTANT, INC.
(dba THE INCOME STORE),

Plaintiff,
Vv.
ASHER MILGROM, DANIEL GIORDANO,
DANIEL MEYER, and JOS CONSULTING
GROUP LLC,

Defendant.

 

Civil Action No. 1:19-cv-08454
(filed in the United States District
Court, Northern District of Illinois)

Ancillary Case No. 20-cv-06546

PROOF OF SERVICE

Proof of Service of Joseph Valentine, Process Server from Seagull Legal Services, Inc.

whereby service of the Summons and Complaint in the above matter was served upon Defendant

Daniel Meyer on January 4, 2021 is attached hereto as Exhibit “A.”

{02064552;v1 }
 

(02064552:v1 }

Case 5:20-cv-06546-JMG Document 2 Filed 01/07/21 Page 2 of 4

SEMANOFF ORMSBY
GREENBERG & TORCHIA, LLC

/s/ Stephen C. Goldblum
STEPHEN C. GOLDBLUM, ESQ.
PA Bar No. 83927

2617 Huntingdon Pike
Huntingdon Valley, PA 19006
(215) 887-0200
sgoldblum@sogtlaw.com

and
/s/ Kenneth Dante Murena

Kenneth Dante Murena, Esq.
Florida Bar No. 147486
kmurena@dvllp.com

Christine M. Dimitriou, Esq.
Florida Bar No. 99381
cdimitriou@dvilp.com

Damian & Valori LLP

1000 Brickell Avenue, Suite 1020
Miami, FL 33131

Telephone: (305) 371-3960
Facsimile: (305) 371-3965

Pro Hac Vice Applications Pending

Counsel for Melanie E. Damian,
Court-Appointed Receiver
 

Case 5:20-cv-06546-JMG Document 2 Filed 01/07/21 Page 3of4

EXHIBIT “A”
 

Case 5:20-cv-06546-JMG Document 2 Filed 01/07/21 Page 4of4

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 20-6546

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

C
‘This summons for (name of individual and title, if any) LD ALE / My Ley
LM LL. . Gy

was received by me on (date) // a fA AL .

personally served the summons on the individual at (place) LLO Lilhag wWtily Terral oC

Olenmaare, 4 AGEIE ab GAS ager (cae) 1 Sjeiael +

[_] I left the summons at the individual’s residence or usual place of abode with (name)

 

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

[_] I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

 

 

 

on (date) ; or
[] I returned the summons unexecuted because 5 or
[_] Other (specify:
My fees are $ for travel and $ for services, for a total of $ .

I declare under penalty of perjury that this information is true.

Date: LY [POSS _ NA
Server's signature

=), Valurtiac - hes celf ver

Printed name and title

 

 

Seagull Legal Services Inc.
PO Box 1706

_ Sou thampton, PA 18966

 

Server's address

Additional information regarding attempted service, etc:
